 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   DECKERS OUTDOOR                         Case No. CV 17-4922-GW(JPRx)
     CORPORATION,
12
                        Plaintiff,
13                                             ORDER TO DISMISS WITH
           v.                                  PREJUDICE
14
     THE GAP, INC., et al.,
15
                        Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: October 29, 2018
24
                                           _________________________________
25
                                           HONORABLE GEORGE H. WU
26                                         UNITED STATES DISTRICT JUDGE
27

28
